internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------- ----------------------- ----------------------------------------------------- -------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc corp b04 plr-132149-12 date date legend parent ----------------------------------------------------------------------------- ----------------------------------------------- ------------------------ --------------------------- ---------------------------- ---------------- -------------------------------------------------------- ----------------------------------------------- ------------------- --------------------------------------------------------------------- ----------------------------------------------- date date company official tax professional dear ---------------- this letter responds to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested for parent to file an election under sec_1_1502-47 to relinquish the entire carryback period for the consolidated loss from operations the consolidated_lo of the life subgroup of the parent consolidated_group arising in the taxable_year ending date plr-132149-12 the election additional information was submitted in letters dated october and date the material information submitted for consideration is summarized below parent is the common parent of an affiliated_group_of_corporations the parent group that includes both life_insurance_companies life companies comprising the life subgroup and corporations other than life_insurance_companies nonlife companies parent files a life-nonlife consolidated federal_income_tax return pursuant to sec_1504 of the internal_revenue_code and sec_1_1502-47 of the income_tax regulations the life subgroup of the parent group incurred a consolidated_lo under sec_1_1502-47 for the taxable_year ending date parent has represented that the parent group has not and will not carry back any portion of the consolidated_lo for the taxable_year ended date to a prior consolidated_return_year of the parent group parent has also represented that no corporation that was a member of the life subgroup at any time during the taxable_year ending date had a separate_return_year within the meaning of sec_1_1502-1 at any time during the 3-year carryback period provided by sec_810 in addition parent has represented that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time parent requested relief and the new return position requires or permits a regulatory election for which relief is requested the election was due on date but for various reasons a valid election was not filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for the parent group’s consolidated_income_tax_return for the taxable_year in which the election should have been filed or for any subsequent taxable_year sec_810 generally defines the term loss from operations as the excess of the life_insurance_deductions for any taxable_year over the life_insurance_gross_income for such taxable_year sec_810 provides that there shall be allowed as a deduction for the taxable_year an amount equal to the aggregate of the operations loss_carryovers to such year plus the operations loss_carrybacks to such year for purposes of part i of subchapter_l sec_801 through addressing the taxation of life_insurance_companies the term operations_loss_deduction means the deduction allowed by sec_810 sec_810 provides that the loss from operations for any taxable_year referred to as the loss_year shall be a an operations loss carryback to each of the taxable years preceding the loss_year b an operations loss carryover to each of the plr-132149-12 taxable years following the loss_year and c if the life_insurance_company is a new company for the loss_year an operations loss carryover to each of the taxable years following the taxable years described in sec_810 sec_810 provides that in the case of a loss from operations for any taxable_year the taxpayer may elect to relinquish the entire carryback period for such loss such election shall be made by the due_date including extensions of time for filing the return for the taxable_year of the loss from operations for which the election is to be in effect and once made for any taxable_year such election shall be irrevocable for that taxable_year sec_1502 provides that the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such manner as clearly to reflect the income_tax_liability and the various factors necessary for the determination of such liability and in order to prevent avoidance of such tax_liability in carrying out the preceding sentence the secretary may prescribe rules that are different from the provisions of chapter that would apply if such corporations filed separate returns sec_1504 provides that if an affiliated_group determined without regard to sec_1504 includes one or more domestic insurance_companies taxed under sec_801 the common parent of such group may elect pursuant to regulations prescribed by the secretary to treat all such companies as includible corporations for purposes of applying sec_1504 except that no such company shall be so treated until it has been a member of the affiliated_group for the taxable years immediately preceding the taxable_year for which the consolidated_return is filed sec_1_1502-47 implements the provisions of sec_1502 sec_1503 and sec_1504 and establishes a subgroup_method to determine the consolidated_taxable_income for a life-nonlife consolidated_group under the subgroup_method the taxpayer first computes nonlife_consolidated_taxable_income of the nonlife companies and consolidated partial life_insurance_company_taxable_income of the life companies at that point sec_1_1502-47 provides that the consolidated group’s consolidated_taxable_income is computed on a group basis as the sum of each subgroup’s income as offset by losses of the other subgroup as allowable under sec_1503 and sec_1_1502-47 sec_1_1502-47 sets forth the general_rule that the consolidated operations_loss_deduction is an amount equal to the consolidated operations loss_carryovers_and_carrybacks to the taxable_year the provisions of sec_1_1502-21 or sec_1_1502-21 as appropriate and sec_810 apply to the extent not inconsistent with sec_1_1502-47 plr-132149-12 sec_1_1502-47 provides that a consolidated_lo is first carried back to be absorbed by the gain from operations of a life member and that the election to relinquish the entire carryback period for the consolidated_lo of the life subgroup may be made by the common parent of the group furthermore the election may be made even though the election under sec_172 and sec_1_1502-47 of this section is not made sec_1_1502-21 provides that a consolidated_group may make an irrevocable election to relinquish the entire carryback period with respect to a cnol for any consolidated_return_year the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the entire carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent the statement must be filed with the group’s income_tax return for the consolidated_return_year in which the loss arises under c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections section provides extensions of time for making certain elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by regulations ie sec_1 l i and l iii incorporating the rules prescribed under sec_1_1502-21 including the specific rules under sec_1_1502-21 to the extent not inconsistent with sec_1_1502-47 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent to file the election provided parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interest of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure to timely file a valid election the information establishes that parent reasonably relied plr-132149-12 upon a qualified_tax professional who failed to make or advise parent to make the election and that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the affidavits submitted and the representations made we conclude that parent has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-3 until days from the date on this letter for parent to file the election the above extension of time is conditioned on the taxpayers’ parent’s and the members of its consolidated_group tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made upon audit of the income_tax returns involved parent should file the election in accordance with sec_1_1502-47 and sec_1_1502-47 which incorporate the rules prescribed under sec_1_1502-21 including the specific rules under sec_1_1502-21 to the extent not inconsistent with sec_1 l the parent group’s returns must be amended to attach the election statement required by the regulations a copy of this letter should be attached to the election statement alternatively if the parent group files its returns electronically parent may satisfy this latter requirement by attaching a statement to its return that provides the date and control number of this letter_ruling we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by parent company official tax professional and other parties under penalties of perjury however the director should verify all essential facts moreover notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that otherwise would be applicable if any still apply this ruling is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent plr-132149-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ____________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
